Citation Nr: 0901978	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Dependents' 
Educational Assistance (DEA) Program (Chapter 35, Title 38).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1967 to November 
1973.  The appellant is his spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO determination, which 
denied a claim for entitlement to education benefits under 
the DEA Program (Chapter 35, Title 38).


FINDING OF FACT

The veteran is currently in receipt of a permanent and total 
service-connected disability rating.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code, as the spouse of a veteran 
who is totally and permanently disabled, have been met.  38 
U.S.C.A. §§3501, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
21.3021 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any possible error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2008).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, the beginning date of eligibility for a spouse of a 
veteran with a permanent and total disability evaluation 
effective after November 30, 1968, is the effective date of 
the veteran's total and permanent rating or the date of 
notification, whichever is more advantageous to the spouse.  
38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a) 
(2008).

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability.  38 U.S.C. § 3512(b)(1) (West 2002); 38 C.F.R. § 
21.3021(a) (2008).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 U.S.C.A. § 3512 
(b)(2) (West 2002); 38 C.F.R. § 21.3047(a)(i-iv) (2008).  An 
eligible spouse's extended period of eligibility shall be for 
the length of time that the individual was prevented from 
initiating or completing her chosen program of education.  38 
C.F.R. § 21.3047(c) (2008).

In this case, the Board notes that it has been determined 
that the veteran has been rated as permanently and totally 
disabled, effective December 16, 1997.  See VA letters, July 
2003 and June 2008.  The appellant submitted an application 
for entitlement to education benefits in December 2005. 

Thus, as the evidence of record reflects that the appellant 
is the spouse of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and the application for this benefit was received 
within 10 years from the effective date of this total and 
permanent rating, the Board finds that entitlement to DEA 
under Chapter 35, Title 38, United States Code, is 
established.











ORDER

Entitlement to education benefits under the DEA Program 
(Chapter 35, Title 38) is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


